 
Exhibit 10.1.6
 
 
SIXTH AMENDMENT
 


 
TO
 


 
LEASE AGREEMENT
 


 
AND
 


 
REAFFIRMATION OF GUARANTY
 


 
By and Among
 


 
The Ports of Indiana
 
Aventine Renewable Energy-Mt Vernon, LLC
 
And
 
Aventine Renewable Energy Holdings, Inc.
 

--------------------------------------------------------------------------------


 


SIXTH AMENDMENT TO LEASE AGREEMENT
 
AND REAFFIRMATION OF GUARANTY
 
THIS SIXTH AMENDMENT TO LEASE AGREEMENT AND REAFFIRMATION OF GUARANTY ("Sixth
Amendment") is made and entered into this 12th day of February, 2009 by and
among the PORTS OF INDIANA, a body corporate and politic existing under the laws
of the State of Indiana and formerly known as the Indiana Port Commission (the
"Ports"), AVENTINE RENEWABLE ENERGY-MT VERNON, LLC a Delaware Limited Liability
Company ("Lessee", and together the "Parties") and AVENTINE RENEWABLE ENERGY
HOLDINGS, INC. ("Guarantor").
 
RECITALS:
 
A. The Ports is charged with the management and operation of the Ports of
Indiana, including the Port of Indiana-Mount Vernon, in Posey County, Indiana
(the "Port").
 
B. The Parties entered into a certain Lease Agreement dated October 31, 2006,
which was executed by the Office of the Attorney General and the Office of the
Governor on January 19, 2007 and January 24, 2007 respectively (the "Original
Lease"), which Original Lease was amended by (i) a certain First Amendment to
Lease Agreement and Reaffirmation of Guaranty dated June 14, 2007 among the
Parties and Guarantor, (ii) a certain Second Amendment to Lease Agreement and
Reaffirmation of Guaranty dated October 18, 2007 among the Parties and
Guarantor, (iii) a certain Third Amendment to Lease Agreement and Reaffirmation
of Guaranty dated December 20, 2007 among the Parties and Guarantor, (iv) a
certain Fourth Amendment to Lease Agreement and Reaffirmation of Guaranty dated
June 19, 2008, and (v) a certain Fifth Amendment to Lease Agreement and
Reaffirmation of Guaranty dated December 18, 2008 among the Parties and
Guarantor (said Original Lease as so amended is herein referred to as the
"Lease"), whereby the Ports leased to Lessee and Lessee leased from the Ports
that certain real estate described in the Lease, located at the Port of
Indiana-Mount Vernon, a port managed and operated by the Ports in Posey County,
Indiana.
 
C. The Parties have agreed to amend the Lease to remove from the Leased Premises
approximately 2.37 +/- acres (hereafter “Tract 1”) and the return of Tract 1 to
the Ports for the construction of additional storage rail tracts and to make
other changes in the legal descriptions of the Leased Premises.
 
D. Guarantor is joining in the execution of this Sixth Amendment solely for
purposes of consenting to all provisions of this Sixth Amendment and ratifying,
confirming and reaffirming its obligations under that certain Lease Guaranty
dated as of October 31, 2006 (the "Lease Guaranty").
 
E. Lessee, the Ports and Guarantor have each had substantial participation in
the preparation of this Sixth Amendment which shall become effective upon
execution by the Parties.
 
F. At a properly convened public meeting of the Commission of the Ports, the
duly authorized officers have approved the execution and delivery of this Sixth
Amendment.
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
undertakings hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Ports, Lessee
and Guarantor (solely for purposes of its agreement to the provisions of
Paragraphs 3 and 4 below) hereby agree as follows:
 
1.           The Parties previously entered into a Fourth Amendment to Lease
Agreement and Reaffirmation of Guaranty dated June 19, 2008.  In part the Fourth
Amendment added the following language:
 
5 (a)           Note to east portion of Parcel #1 concerning additional railroad
tracts to be installed by the Commission to serve Consolidated Grain and Barge,
to the effect that: “Additional railroad tracks to be installed by the Indiana
Port Commission, land to be surrendered back to the Commission and deleted from
the Leased Premises by an amendment to the Lease between the Commission and
Aventine Renewable Energy-Mt Vernon, LLC.”
 
2.           The Parties agreed in Section 5 of the Fourth Amendment to enter
into amendments to the Lease to reflect as-built and other conditions of the
Real Estate.  In reference to Section 5(a) of the Fourth Amendment as recited in
Paragraph 1 of this Sixth Amendment, certain acreage of the Real Estate will be
removed from the Leased Premises and surrendered back to the Ports. The land to
be surrendered back to the Ports, defined herein as Tract 1, consists of
approximately 2.37 +/- acres and is more particularly described and depicted in
the drawing and description attached hereto, made a part hereof, and marked as
Exhibit 1 SBH-50009020512190.  A metes and bounds description, as well as the
actual acreage of Tract 1, will be established by the “as built” ALTA/ACSM Land
Title Survey of the Leased Premises, containing Table A Items 1-4, 6, 7a, 8-10,
11a and 13 (the "As Built Survey") to be provided by Lessee pursuant to
paragraph 4 hereafter.
 
3.           Attached to said Fourth Amendment, as well as to this Sixth
Amendment, is Exhibit A – Description of Leased Real Estate, (“Exhibit
A”).  Exhibit A describes the Leased Premises as consisting of 118.05 acres.
 
4.           By agreement of the Parties a final As Built Survey is to be
performed by Lessee when the project is at a stage when the actual boundaries
are readily identifiable, including all necessary easements and rights of way,
but in no event later than December 31, 2009.
 
5.           Article III of the Lease provides that Lessee shall pay Initial
Ground Rent of Three Thousand Two Hundred Dollars ($3,200) per acre per year,
and Section 1.01 of the Lease identifies the demised real estate as
approximately 116 acres, more or less.
 
6.           It is further agreed by the Parties that an adjustment to the
Initial Ground Rent paid and payable by Lessee will be made upon completion of
the As Built Survey.  The Parties acknowledge that since the execution of the
Lease, Lessee has occupied more than the 116 acres.  Specifically, Lessee has
occupied 117.808 acres from October 31, 2006 until increased to 118.05 on June
19, 2008; and reduced by 2.37 acres on February 12, 2009. Until the As Built
Survey is
 
2

--------------------------------------------------------------------------------


 
completed and the adjustment to the Initial Ground Rent is calculated, the
Initial Ground Rent shall continue to be based upon the 116 acres.  Upon
completion of the As Built Survey, the Ports will calculate the actual Initial
Ground Rent that should have been paid since October 31, 2006 based upon the
actual acreage occupied by Lessee as such acreage has changed as set forth above
(the "True Up Rent").  The Initial Ground Rent that has been paid based upon the
116 acres shall be subtracted from the True Up Rent and the difference, if any,
shall be paid by Lessee within 30 days of receipt of the invoice from the
Ports.  In the event that the result of the True Up Rent comparison is a
negative amount, such that Lessee has overpaid based on actual acreage occupied,
then the Port shall issue a credit to Lessee on the next month’s rent due.


7.           Lessee hereby releases and surrenders back to the Ports Tract 1,
and the Ports hereby accept Tract 1 and the same is hereby removed and deleted
from the Demised Premises.
 
8.           Guarantor hereby consents to the amendments to the Lease made by
this Sixth Amendment and agrees that such amendments shall not affect, impair,
discharge, relieve or release Guarantor of its obligations under the terms of
the Lease Guaranty, and that such Lease Guaranty shall be deemed to reference
the Lease as amended hereby.  Guarantor hereby ratifies, confirms and reaffirms
in all respects, the Lease Guaranty, and agrees that said Lease Guaranty shall
continue in full force and effect.
 
9.           The Ports and Lessee agree that the above and foregoing Recitals
are true, correct and complete and are hereby incorporated and made a part of
this Sixth Amendment as if completely and fully set forth herein.  Capitalized
terms used in this Sixth Amendment without definition shall have the meanings
set forth in the Lease as previously amended, except that any internal
references in the Lease to the word "Lease" shall mean the Lease, as previously
and hereby amended, wherever therein the context so requires in order to give
meaning to this Sixth Amendment.
 
10.           Lessee and the Ports hereby affirm, reaffirm and confirm that as
of the date hereof the Lease is in full force and effect, that the Lease has not
been modified or amended (except as provided in this Sixth Amendment) and that
all of the Ports' and Lessee's obligations accrued to date have been
performed.  Lessee and Ports hereby agree that there are, as of the date hereof,
regardless of the giving of notice or the passage of time, or both, no defaults
or breaches on the part of the Ports or Lessee under the Lease, as amended by
this Sixth Amendment.  Each of Lessee and the Ports hereby ratify the provisions
of the Lease on behalf of themselves and their respective successors and assigns
and agree to attorn and be bound to each other and their respective successors
and assigns as to all of the terms, covenants and conditions of the Lease, as
amended hereby.  This Sixth Amendment shall be incorporated into and made a part
of the Lease and all provisions thereof not expressly modified or amended hereby
shall remain in full force and effect.  Nothing contained in this Sixth
Amendment (except, as applicable, for the specific amendments to the Lease set
forth in this Sixth Amendment) shall release or relieve Lessee or Ports from
their respective obligations or liabilities under the Lease accruing prior to
the date hereof.
 
11.           Except as expressly amended and modified by this Sixth Amendment,
the Lease shall otherwise remain in full force and effect, the parties hereto
hereby ratifying and confirming
 
3

--------------------------------------------------------------------------------


 
the same.  This Sixth Amendment, together with the Lease, is the complete
understanding between the parties and supersedes all other prior agreements and
representations concerning its subject matter.  To the extent of any
inconsistency between the Lease and this Sixth Amendment, the terms of this
Sixth Amendment shall control.
 
12.           Immediately following the signature page of this Sixth Amendment
is the Addendum of State required contract provisions previously executed by the
Parties.  The Parties reaffirm the covenants and affirmations contained in said
Addendum and incorporate the same into this Sixth Amendment.
 
(Remainder of Page left blank, signature Page to follow)
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day, and month and year first above-written.
 
 

ATTEST:    
PORTS OF INDIANA
“Ports”
                              By:
s/ Jay K. Potesta
    By: 
 /s/ Ken Kaczmarek
   
Jay K. Potesta, Secretary-Treasurer
     
Ken Kaczmarek, Chairman
               


 

ATTEST:    
AVENTINE RENEWABLE ENERGY-MT. VERNON, LLC
“Lessee”
               
/s/ Ajay Sabherwal  
   
/s/ Ronald H. Miller  
 
  (Signature)
   
 (Signature)
           
Ajay Sabherwal, CFO
   
Ronald H. Miller, President & CEO
 
(Printed name and title)
   
(Printed name and title)
 
 
   
 
 

 

ATTEST:    
AVENTINE RENEWABLE ENERGY HOLDINGS, INC.
“Guarantor”
               
/s/ Ajay Sabherwal  
   
/s/ Ronald H. Miller  
 
  (Signature)
   
 (Signature)
           
Ajay Sabherwal, CFO
   
Ronald H. Miller, President & CEO
 
(Printed name and title)
   
(Printed name and title)
 
 
   
 
 

 
 

             
Approved as to form and legality
This 17th day of February, 2009
   
APPROVED
DATE: February 24, 2009
           
/s/ James F. Schmidt
For Gregory F. Zoeller
Attorney General of Indiana
   
/s/ Mitchell E. Daniels,
Jr.                                                                 
For The Honorable Mitchell E. Daniels, Jr.
Governor of Indiana
 


 
This instrument was prepared by David W. Haniford, General Counsel, Ports of
Indiana, 150 W. Market St. Ste. 100 Indianapolis IN 46204-2845 Telephone: (317)
232-9204.


I affirm, under the penalties for perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by
law.  David W. Haniford, Attorney at Law.
 
 
5

--------------------------------------------------------------------------------


EXHIBIT A
 
 
[ex100106exa.jpg]

--------------------------------------------------------------------------------




EXHIBIT E
(IPC3.21.06)
ADDENDUM
 
This Addendum is entered into by and between the Ports of Indiana (the "State")
and Aventine Renewable Energy-Mt Vernon, LLC (the "Contractor"), and
collectively known as the "Parties".  The purpose of this Addendum is to modify,
delete, or amend certain terms and conditions set forth in the attached Fifth
Amendment ("Agreement").  This Addendum and the Agreement are incorporated into
each other and, when read together, shall constitute one integrated
document.  Any inconsistency, conflict, or ambiguity between this Addendum and
the Agreement shall be resolved by giving precedence and effect to this
Addendum.
 
1.  
Authority to Bind Contractor

 
The signatory for the Contractor represents that he/she has been duly authorized
to execute this Contract on behalf of the Contractor and has obtained all
necessary or applicable approvals to make this Contract fully binding upon the
Contractor when his/her signature is affixed, and certifies that this Contract
is not subject to further acceptance by Contractor when accepted by the State of
Indiana.
 
2.  
Compliance with Laws.

 
 A. 
The Contractor shall comply with all applicable federal, state and local laws,
rules, regulations and ordinances, and all provisions required thereby to be
included herein are hereby incorporated by reference.  The enactment of any
state or federal statute or the promulgation of nays or regulations thereunder
after execution of this Contract shall be reviewed by the State and the
Contractor to determine whether the provisions of this Contract require found
modification.

 
B.
The Contractor and its agents shall abide by all ethical requirements that apply
to persons who have a business relationship with the State, as set forth in
Indiana Code § 4-2-6 at seq., the regulations promulgated thereunder, and
Executive Order 04-08, dated April 27, 2004.  If the tractor is not familiar
with these ethical requirements, the contractor should refer any questions to
the Indiana State Ethics Commission, or visit the Indiana State Ethics
Commission website at http://www.in.gov/ethics/.  If the Contractor or its
agents violate any applicable ethical standards, the State may, in its sole
discretion, terminate this Contract subject to the notice and cure provisions of
Sections 11.01(i) and 7.02 of the Agreement.  In addition, the Contractor may be
subject to penalties under Indiana Code § 4-2-6-12.

 
C.
The Contractor certifies by entering into this Contract, that neither it nor its
principal(s) is presently in arrears in payment of its taxes; penult fees or
other statutory, regulatory or judicially required payments to the State of
Indiana.  Further, the Contractor agrees that any payments in arrears and
currently due to the State of Indiana may be withheld from payments due to the
Contractor.  Additionally, further work or payments may be withheld, delayed, or
denied

 
E-1

--------------------------------------------------------------------------------

 
 
and/or this Contract suspended until the Contractor is current in its payments
and has submitted proof of such payment to the State.

 
D.
The Contractor warrants that it has no current or pending or outstanding
criminal, civil, or enforcement actions initiated by the State of Indiana
pending, and agrees that it will immediately notify the State of any such
actions.  During the term of such actions, Contractor agrees that the State may
delay, withhold, or deny work under any Supplement or contractual device issued
pursuant to this Contract and any supplements or amendments.

 
E.
If a valid dispute exists as to the Contractor's liability or guilt in any
action initiated by the State of Indiana or its agencies, and the State decides
to delay, withhold, or deny work to the Contractor, the Contractor may request
that it be allowed to continue, or receive work, without delay.  The Contractor
must submit, in writing, a request for review to the Indiana Department of
Administration (IDOA) following the procedures for disputes outlined herein, A
determination by IDOA shall be binding on the parties.

 
F.
Any payments that the State may delay, withhold, deny, or apply under this
section shall not be subject to penalty or interest under IC 5-17-5.

 
G.
The Contractor warrants that the Contractor and its subcontractors' if any,
shall obtain and maintain all required permits, licenses, and approvals, as well
as comply with all health, safety, and environmental statutes, rules, or
regulations in the performance of work activities for the State.  Failure to do
so may be deemed is a material breach of this Contract and grounds for Immediate
termination of the Agreement and denial of further work with the Stet; subject
to the notice and cars provisions of Sections 11.01(1) and 7.02 of the
Agreement.
   
H.
The Contractor hereby affirms that it is properly registered and owes no
outstanding reports with the Indiana Secretary of State.

 
I.
As required by IC 5-22-3-7:

 
(1)  
the Contractor and any principals of the Contractor certify that (A) the
Contractor, except for de minimis and nonsystematic violations, has not violated
the terms of (i) IC 24-4.7 [Telephone Solicitation Of Consumers), (ii) IC
24-5-12 [Telephone Solicitations), or (iii) IC 24-5-14 [Regulation of Automatic
Dialing Machines) in the previous three hundred sixty-five (365) days, even if
IC 244.7 is preempted by federal law; and (B) the Contractor will not violate
the terms of IC 24-4.7 for the duration of the Contract, even if IC 24-4.7 is
preempted by federal law.

 
(2)  
The Contractor and any principals of the Contractor certify that an affiliate or
principal of the Contractor and any agent acting on behalf of the Contractor or
on behalf of an affiliate 'or principal of the Contractor: (A) except for de
minimis and nonsystematic violations, has not violated the terms of IC 24-4.7 in
the previous three hundred sixty-five (365) days, even if IC 24-4.7 is preempted
by federal law; and (B) will not violate the

 
E-2

--------------------------------------------------------------------------------

 
 
terms of IC 24-4.7 for the duration of the Contract, even if IC 24-4.7 is
preempted by federal law.

 
 
3.  
Conflict of interest.

 
A.  
As used in this section:

 
"Immediate family" means the spouse and the unemancipated children of an
individual.
 
"Interested party" means:
 
 
1.
The individual executing this Contract;

 
 
2.
An individual who has an interest of three percent (3%) or more of Contractor,
if Contractor is not an individual; or

 
 
3.
Any member of the immediate family of an individual specified under subdivision
1 or 2.

 
"Department" means the Indiana Department of Administration.
 
"Commission" means the State Ethics Commission.
 
B.  
The Department may cancel this Contract without recourse by Contractor if any
interested party is an employee of the State of Indiana.

 
C.  
The Department will not exercise its right of cancellation under section B,
above, if the Contractor gives the Department an opinion by the Commission
indicating that the existence of this Contract and the employment by the State
of Indiana of the interested party does not violate any statute or rule relating
to ethical conduct of State employees.  The Department may take action,
including cancellation of this Contract, consistent with an opinion of the
Commission obtained under this section.

 
D.  
Contractor has an affirmative obligation under this Contract to disclose to the
Department when an interested party is or becomes an employee of the State of
Indiana.  The obligation under this section extends only to those facts that
Contractor knows or reasonably could know.

 
4.  
 Drug-Free Workplace-Certification.

 
The Contractor hereby covenants and agrees to make a good faith effort to
provide and maintain a drug-free workplace.  The Contractor will give written
notice to the State within ten (10) days after receiving actual notice that the
Contractor or an employee of the Contractor in the State of Indiana has been
convicted of a criminal drug violation occurring in the Contractor's
workplace.  False certification or violation of this certification may result in
sanctions including suspension
 
E-3

--------------------------------------------------------------------------------


 
of contract payments, termination of this Contract and/or debarment of
contracting opportunities with the State for up to three (3) years, subject to
the notice and cure provisions of Sections 11.01(i) and 7.02 of the Agreement.
 
In addition to the provisions of the above paragraphs, if the total contract
amount set forth in this Contract is in excess of $25,000.00, Contractor hereby
further agrees that this contract is expressly subject to the terms, conditions,
and representations of the following certification:
 
This certification is required by Executive Order No. 90-5, April 12, 1990,
issued by the Governor of Indiana.  Pursuant to its delegated authority, the
Indiana Department of Administration is requiring the inclusion of this
certification in all contracts and grants from the State of Indiana in excess of
$25,000.00.  No award of a contract shall be made, and no contract, purchase
order or agreement, the total amount of which exceeds $25,000.00, shall be
valid, unless and until this certification has been fully executed by the
Contractor and made a part of the contract or agreement as part of the contract
documents.
 
The Contractor certifies and agrees that it will provide a drug-free workplace
by:
 
A.
Publishing and providing to all of its employees a statement notifying them that
the unlawful manufacture, distribution, dispensing, possession or use of a
controlled substance is prohibited in the Contractor's workplace, and specifying
the actions that will be taken against employees for violations of such
prohibition;

 
B.
Establishing a drug-free awareness program to inform it's employees of (I) the
dangers of drug abuse in the workplace; (2) the Contractor's policy of
maintaining a drug-free workplace; (3) any available drug counseling,
rehabilitation, and employee assistance programs; and (4) the penalties that may
be imposed upon an employee for drug abuse violations occurring in the
workplace;

 
C.
Notifying all employees in the statement required by subparagraph (A) above that
as a condition of continued employment, the employee will (I) abide by the terms
of the statement; and (2) notify the Contractor of any criminal drug sienna
conviction for a violation occurring in the workplace no later than five (5)
days after such conviction;

 
D.
Notifying in writing the State within ten (10) days after receiving notice from
an employee wider subdivision (C)(2) above, or otherwise receiving actual notice
of such conviction;

 
E.
Within thirty (30) days after receiving notice under subdivision (C)(2) above of
a conviction, imposing the following sanctions or remedial measures on any
employee who is convicted of drug abuse violations occurring in the workplace:
(1) taking appropriate personnel action against the employees, up to and
including termination; or (2) requiring such employee to satisfactorily
participate in a drug abuse assistance or rehabilitation program approved for
such purposes by a federal, state or local health, law enforcement, or other
appropriate agency; and

 
F.
Making a good faith effort to maintain a drug-free workplace through the
implementation of subparagraphs (A) through (B) above.

 
E-4

--------------------------------------------------------------------------------


 
5.  
 Nondiscrimination

 
Pursuant to IC 22-9-1-10 and the Civil Rights Act of 1964, the Contractor and
its subcontractors shall not discriminate against any employee or applicant for
employment in the performance of this Contract.  The Contractor shall not
discriminate with respect to the hire, tenure, terms, conditions or privileges
of employment or any matter directly or indirectly related to employment,
because of race, color, religion, sex, disability, national origin or
ancestry.  Breach of this covenant may be regarded as a material breach of this
Contract The Contractor's execution of this Contract also signifies compliance
with applicable federal taws, regulations, and executive orders prohibiting
discrimination in the provision of services based on race, color, national
origin, age, sex, disability or status as a veteran.  The provisions of this
Section 5 are subject to the notice and cure provisions of Sections 11.01(1) and
7.02 of the Agreement.
 
NON-COLLUSION AND ACCEPTANCE
 
The undersigned attests, 'subject to the penalties for perjury, that he/she is
the Contractor, or that he/she is the properly authorized representative, agent,
member or officer of the Contractor, that he/she has not, nor has any other
member, employee, representative, agent or officer of the Contractor, directly
or indirectly, to the best of his/her knowledge, entered into or offered to
enter into any combination, collusion or agreement to receive or pay, and that
he/she has not received or paid, any sum of money or other consideration for the
execution of this Contract other than that which appears upon the face of this
Contract,
 
[The balance of this page is intentionally left blank]
 
E-5

--------------------------------------------------------------------------------


 
In Witness Whereof, the Parties have, through duly authorized representatives,
entered into this Lease.  The Parties having read and understand the foregoing
terms of the contract do by their respective signatures dated below hereby agree
to the terms thereof.
 

Indiana Ports Commission:    
Aventine Renewable Energy – Mt Vernon, LLC
                Signature /s/ Steven Stemler         Signature /s/ John R. Gray 
  Printed Name:  Steven Stemler       Printed Name:  John R. Gray       Title: 
Designated Commissioner     Title:  VP Logistics & Development   Date:  
10/30/06         Date: 10/31/06     Attest:   /s/ Jay K. Potesta              
Printed Name:   Jay K. Potesta             Title:   Secretary Treasurer        
                              Office of the Attorney General     Office of the
Governor            
/s/ Jason Thompson/Susan W. Gard for
   
/s/ Mitchell E. Daniels, Jr.
 
Steve Carter, Attorney General
   
Mitchell E. Daniels, Jr., Governor
  Date:     1/19/07      1/24/07   

 
 
 
E-6

--------------------------------------------------------------------------------




